Citation Nr: 0202967	
Decision Date: 04/02/02    Archive Date: 04/11/02

DOCKET NO.  00-24 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $10,610.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from August 1953 to August 
1956.  In January 2000, the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama (RO) proposed to 
reduce the monthly payment rate for the veteran's Department 
of Veterans Affairs (VA) improved pension benefits, based on 
evidence provided by the veteran that he was separated from 
his wife in November 1997.  In April 2000, the RO effectuated 
the proposed reduction.  In April 2000, the veteran was 
informed in writing of the overpayment of VA improved pension 
benefits in the amount of $ 3,821.00.

In May 2000, the veteran requested a waiver of the 
overpayment.  In May 2000, the RO notified the veteran that 
based on information provided by the veteran, his spouse's 
income was removed from consideration of his award and his 
benefits were adjusted accordingly.  In June 2000, the RO 
notified the veteran that the RO was reducing the veteran's 
payments because of evidence received showing that his/his 
family income or net worth had changed.  This was based on 
the veteran's report that he was separated from his spouse 
since November 1997, and information from the Social Security 
Administration of his monthly benefits.  The veteran was 
apprised that due to the resulting decrease in award 
payments, the RO may establish that an overpayment was made 
to him.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an July 2000 decision of the RO's 
Committee on Waivers and Compromises (Committee) which denied 
waiver of recovery of an overpayment of VA improved pension 
benefits, for the total amount of $10,610.00 upon its finding 
of bad faith.  The amount of $10,610.00 included the initial 
amount of $3,821.00, noted above, plus an additional 
overpayment of $6,789.00, resulting from the RO's May 2000 
adjustment.

In October 2001, the veteran was afforded a personal hearing 
before the undersigned Member of the Board during a 
videoconference hearing.  

FINDINGS OF FACT

1.  The veteran was overpaid VA improved pension benefits in 
the amount of $10,610.00 due to his failure to promptly 
inform the VA of changes in his income, his wife's income, 
and his marital status, despite his knowledge that he was 
required to do so and that an overpayment would likely result 
from failure to report the changes in his income, his wife's 
income, and his marital status.

2.  The veteran's failure to report changes in his income, 
his wife's income, and his marital status, constitutes bad 
faith.


CONCLUSION OF LAW

Waiver of the recovery of overpayment of disability pension 
benefits, in the calculated amount of $10,610.00, is 
precluded by the veteran's bad faith.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.965(b) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In reviewing the issue of waiver of recovery of the 
overpayment of VA improved pension benefits in the amount of 
$10,610.00, the Board observes that the VA has secured or 
attempted to secure all relevant records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised by the statement 
of the case of the evidence that would be necessary for him 
to substantiate his claim.  The veteran has been afforded a 
hearing before the undersigned Member of the Board.  The 
hearing transcript is of record.  Any duty imposed by VCAA, 
including the duty to assist and to provide notification, has 
been met.

The RO awarded the veteran disability pension benefits in a 
May 1989 rating decision.  Over the years thereafter, 
numerous VA award letters notified the veteran that his rate 
of pension was based on his countable annual family income.  
Those letters notified him that VA must adjust his rate of 
pension whenever his family income changed; and that 
therefore he must notify VA immediately if his family income 
changed or there was income from a source other than the 
sources listed in the notification letters.  He was further 
notified that the pension included benefits for his spouse, 
and that he must notify VA immediately if there was any 
change in the number or status of his dependents.  He was 
further notified that failure to provide this information 
regarding these changes might result in the creation of an 
overpayment.  

The VA award letters since May 1989 notified him of 
amendments to his disability pension award and that these 
amendments were based on changes in his family countable 
annual income as shown in eligibility verification reports he 
submitted and other sources of information as to that income.  
The veteran provided a number of eligibility verification 
reports in the 1990's that showed that the veteran reported 
that his wife only received Supplemental Security Income 
(SSI) from the Social Security Administration (SSA) and 
indicating that she received no countable income.  The award 
letters informed the veteran that only income from the Social 
Security Administration for himself was included in 
determining his countable income.  These award letters 
specifically listed no income for his spouse from earnings, 
Social Security, or other sources.  Each time the veteran was 
advised that his rate of pension was directly related to his 
countable annual family income, and to notify VA of any 
changes in income or dependents, as failure to do so might 
result in the creation of an overpayment.

In 1993 and 1996 the veteran requested that the RO waive 
repayment of overpayments that were created by changes in the 
veteran's countable income from Social Security.  The 
respective decisions on waiver of indebtedness shows that 
those waivers were granted, and that the veteran was notified 
that he was found to be at fault for the overpayments because 
he did not report an increase in income.  He was further 
notified in those decisions that no evidence of fraud, 
misrepresentation or bad faith was found; and that it was 
found that it would not be against equity and good conscience 
to grant the requested waivers.  

The recent history leading up to the current appeal includes 
a notification letter from the RO in December 1998 that 
notified the veteran of its proposal to reduce his payments 
based on evidence of a change in his income from Social 
Security and evidence that his wife was receiving Social 
Security payments of $255.00 per month.  The reduction was 
effectuated in a March 1999 letter from the RO, which listed 
$3060 in payments from Social Security for the veteran's 
spouse.  In a March 1999 notice letter the veteran was 
notified of an overpayment of $1,911.00.  An April 1999 
report of contact indicates that the veteran asserted that 
his wife received only SSI, of $3,060, and that the RO 
incorrectly charged an overpayment on the basis that she 
received that amount from SSA.  

In May 1999, the RO requested that the veteran furnish a copy 
of his spouse's latest Social Security Award Letter.  In a 
subsequent May 1999 VA award letter, $0.00 was listed for 
payments from Social Security for the veteran's spouse.  In a 
letter later that month the veteran said he was confused as 
to why he had been requested to provide his spouse's latest 
Social Security Award Letter, and he did not provide it at 
that time.

In a July 1999 letter, the veteran requested a waiver of 
repayment for debt owed to VA.  He stated at that time he and 
his wife did not live together and that it was hard to pay 
his bills.  In an August 1999 letter, the veteran was 
notified that the Committee on Waivers and Compromises had 
approved his waiver request.  

Two reports of contact in September 1999 show that the 
veteran indicated that he and his wife were separated since 
November 1997.  These reports of contact indicate that he 
requested that she be removed with respect to determining 
pension benefits.  The veteran was requested and agreed to 
submit written verification.  In letters of October and 
December 1999, the RO requested that the veteran furnish 
information including the date his spouse left home, his 
access to her income - did she contribute to his 
survivability, and to state if he provided support for her 
now that they were separated.  

In January 2000, the RO notified the veteran that it proposed 
to reduced his VA improved pension benefits based on evidence 
(the September 1999 telephone contact), that he was separated 
from his wife since November 1997.  The veteran was notified 
that he should submit the requested evidence within 60 days.  

In a March 2000 statement, the veteran said he was separated 
from his wife since November 1997, but was providing support 
for her.  He provided copies of Forms SSA-1099, Social 
Security Benefit Statements for him and his wife, which 
showed that his wife received $3,060 in 1999.  In an April 
2000 letter, the RO reduced pension benefits payments on the 
basis that the 1999 Social Security Award Letters the veteran 
had recently provided showed that his wife received Social 
Security benefits of $3060.00 in 1999.  He was informed that 
this may cause an overpayment.  In a later April 2000 letter 
the veteran was notified of an overpayment of $3,821.00.

In a statement received in May 2000, the veteran stated that 
he needed to clarify his situation with his wife.  He 
declared that his March 2000 letter was in error, and that 
contrary to his earlier statement in March 2000, he was not 
providing support of any kind to his estranged wife.  He 
stated that because of misinformation he needed to clarify 
that he was not providing support for his wife.  He further 
requested, with respect to his award, that his wife be 
removed as a dependent.  

A May 2000 report of contact shows that the veteran's home 
was called at that time to find out when the veteran and his 
wife separated.  The report noted that the veteran's wife 
answered and said the veteran was outside, and to call back.  
When the RO representative asked who was speaking, she said 
that she was the veteran's ex-wife.  In a statement received 
later in May 2000, the veteran requested a waiver for debt 
owed due to overpayment and stated that he and his wife did 
not live together anymore.

Later in a May 2000 notification letter, the RO notified the 
veteran that his wife's income was removed from his award and 
his benefits were adjusted, based on information received 
from the Social Security Administration awards benefits, and 
based on his request to remove his spouse from his award due 
to their separation and because he did not contribute to her 
support.  

In a June 2000 notification letter, the RO notified the 
veteran that the RO was reducing his payments based on 
evidence including the veteran's statement that he and his 
wife were separated and evidence received from the Social 
Security Administration regarding the amount of his monthly 
SSA award for December 1997, December 1998 and December 1999.  
In a later June 2000 notification letter, the RO acknowledged 
the veteran's request for waiver of a $10,610.00 overpayment.  
The veteran  was requested to provide further information 
regarding the purpose of a loan.

In a statement received from the veteran in July 2000, he 
explained details of a loan outstanding and attached a copy 
of the statement of account from the creditor addressed to 
him at [redacted] in his home town. 

A July 2000 report of contact shows that the RO contacted 
directory assistance to verify the veteran's current address 
and phone number and that for his spouse.  The report shows 
that directory assistance verified the veteran's address as 
[redacted].  No listing was shown for his spouse and the 
RO was unable to verify who lived at [redacted] through 
directory assistance.  The report noted that the veteran had 
reported that his address was [redacted].  The report 
noted that Social Security showed that the veteran's address 
was [redacted] and that his spouse's address was [redacted].

At the October 2001 hearing before the undersigned Member of 
the Board, the veteran testified, indicating that he had been 
separated from his wife since 1997 and that since then he had 
paid house payments, divorce payments, and was contributing 
to his wife as well on a monthly basis.  He testified that he 
told the RO in 1997 about his 1997 separation from his wife. 

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved 
(nonservice-connected) pension is a benefit payable by the VA 
to a veteran of a period of war who is permanently and 
totally disabled from non-service-connected disability not 
the result of the veteran's willful misconduct.  Basic 
entitlement exists if, among other things, the veteran's 
income is not in excess of the applicable Maximum Annual 
Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 (2001).  
See 38 U.S.C.A. § 1521(a) (West 1991); 38 C.F.R. §§ 3.3(a)(3) 
(2001).  The MAPR is periodically increased from year to 
year.  38 C.F.R. § 3.23(a).  The maximum rates for improved 
pension shall be reduced by the amount of the countable 
annual income of the veteran.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(b).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which they are received 
unless specifically excluded.  38 C.F.R. § 3.271 (2001).  In 
general, Social Security income, other than SSI (supplemental 
security income) benefits, is countable income.  38 C.F.R. § 
3.262 (2001).  A party who is receiving pension must notify 
VA of any material change or expected change in income that 
would affect entitlement to receive, or the rate, of the 
benefit being paid.  The notice must be made when the 
recipient acquires knowledge that he will begin to receive 
additional income or when his or her marital or dependency 
status changes.  Overpayments created by retroactive 
discontinuance of benefits will be subject to recovery if not 
waived.  38 C.F.R. § 3.660(a)(1), (2) (2001).

Waiver of repayment of indebtedness is statutorily precluded 
if there is any indication of fraud, misrepresentation of a 
material fact, or bad faith on the part of the person having 
an interest in obtaining a waiver.  38 U.S.C.A. § 5302(c) 
(West 1991); 38 C.F.R. § 1.965(b) (2001).  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994) (citing 38 C.F.R. § 
1.965).  

Bad faith is defined in VA regulations as unfair or deceptive 
dealing by one who seeks to gain thereby at another's 
expense.  Thus, a debtor's conduct in connection with a debt 
arising from participation in a VA benefits/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of the likely 
consequences, and results in a loss to the government.  38 
C.F.R. § 1.965(b) (2001); see Richards v. Brown, 9 Vet. App. 
255 (1998).

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 1991); 38 C.F.R. §§ 1.962, 1.963 (2001).  

In examining the facts of this case, in July 2000, the 
Committee denied the veteran's request for waiver of recovery 
of a $10,610.00 overpayment because there was bad faith 
involved in the creation of the indebtedness.  The Board also 
finds that the veteran acted in bad faith in not providing 
timely notice of increases in his income from Social Security 
income; in not reporting his spouse's receipt of Social 
Security income, which he early-on stated were SSI benefits; 
and in not responding to repeated requests from VA for 
verification of his marital status, his access to his 
[presumed estranged] wife's income, and whether he was 
providing support for her since their separation.  As noted 
above, he had been repeatedly instructed that he was required 
to immediately report changes in total family income and 
marital status; that his pension award was based on total 
family income and status of dependents; and that failure to 
promptly report any such changes may create an overpayment 
subject to repayment.  

The evidence of record establishes that the veteran's failure 
to report changes in his income from social security and 
failure to report his spouse's receipt of Social Security 
income was not mere inadvertence.  As noted above, the 
veteran had been notified several times of the necessity to 
timely report changes in his and his wife's income.  
Overpayments had previously been created when the veteran 
failed to report changes in Social Security benefits.  The 
RO's proposal to reduce payments in December 1998, thereby 
creating an overpayment, was due to the veteran's failure to 
report a change in his Social Security income and his failure 
to report his spouse's receipt of Social Security income.  

Evidence of record shows that in May 1999 the veteran was 
requested to provide a copy of the latest Social Security 
Award Letter for his wife.  He responded later that month 
that he was confused as to why this was needed, even though 
he had by then received repeated notice that his pension was 
based on the amount of such awards for his spouse.  Only 
later in March 2000, did the veteran provide a 1999 Social 
Security Benefit Statement showing that his wife received 
$3,060.00 in Social Security income in 1999.    

In May 1999, the veteran announced for the first time that he 
and his wife did not live together, and subsequently in 
September 1999 the veteran reported that they had been 
separated since November 1997.  The veteran had been given 
notice and was by then clearly aware that his marital status 
was an important factor in determining the amount of his 
pension entitlement; and that failure to provide such 
information in a timely manner could result in an overpayment 
subject to repayment.  

Beginning in September 1999, the veteran was repeatedly 
requested to provide written verification in connection with 
the change in his marital status.  In letters in October and 
December 1999, he was asked to furnish information as to the 
date his wife left, his access to her income, and the extent 
of his current support of her.  

In March 2000 the veteran provided a statement that he was 
separated from his wife since November 1997 and was providing 
support for her.  Later in May 2000, he gave a conflicting 
statement, in which he said that he was not providing support 
for her, and he referred to his earlier statement as 
misinformation.  The Board notes that during his personal 
hearing in October 2001, the veteran gave testimony 
conflicting with his statement in May 2000.  At that time he 
testified that he was paying house payments, divorce 
payments, and was contributing to his wife on a monthly 
basis.  He also testified that he had told the RO over the 
phone in 1997 that he was separated.  However, the record 
does not reflect that notification.  Clearly he was aware 
that he was required to promptly provide accurate true 
information of any material change in income or marital 
status when he acquired that knowledge.  The notice he gave 
is shown to have been given years later through conflicting 
statements and testimony.  

Moreover, there is some objective evidence conflicting with 
the veteran's assertion that he and his wife were separated.  
There are some indications discussed above, that the veteran 
may still live at the same address as his wife's stated 
address.

Upon review, the Board finds that the veteran knew he had to 
report any change in his income or that of his wife, or 
changes in his marital status, and he knew the consequences 
of failing to report these changes.  His failure to report 
the changes discussed above was the direct cause of the 
overpayment of VA benefits, and represents a willful 
intention on his part to seek an unfair advantage.  
Therefore, waiver of the debt of $10,610.00 is precluded by 
law, regardless of the veteran's current financial status or 
any of the other elements of the standard of equity and good 
conscience to which he refers.  See 38 U.S.C.A. § 5302(a) 
(West 1991); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 (2000) 
(directing that considerations of equity and good conscience 
are inapposite where fraud, misrepresentation or bad faith is 
found).

With respect to the veteran's asserted marital status, the 
record does not contain proof that the appellant acted with 
fraudulent intent.  The veteran asserts that he and his wife 
were separated since 1997, and there is no conclusive proof 
that the veteran and his wife are not separated as he 
asserts.  However, the veteran clearly failed to timely 
report changes in his income and marital status, and he 
failed to report his wife's Social Security income in a 
timely manner.

Despite no showing of fraud or misrepresentation, the 
appellant had knowledge that his conduct of not reporting 
reportable family income and marital status would likely 
result in a loss to the government.  This conclusion is based 
on the repeated and specific notifications he received, both 
prior to and after receipt of such sources of income and 
changes in marital status, that reporting of this information 
was absolutely essential in order to calculate entitlement to 
and amount of VA pension benefits.  His repeated failure to 
report these changes, in bad faith, was the direct cause of 
the overpayment of VA benefits.

Accordingly, the Board concludes that the evidence supports 
the finding of the RO that the appellant demonstrated bad 
faith by failing to completely and accurately report his and 
his wife's income, and his marital status, to VA for the 
purpose of retaining VA benefits to which he was otherwise 
not entitled.  There is not an approximate balance of 
positive and negative evidence as to the issue on appeal as 
to warrant application of the doctrine of reasonable doubt.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2001).

ORDER

Waiver of recovery of the overpayment of VA improved pension 
benefits in the amount of $10,610.00 is denied.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

